DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, The term “relatively long term” in claim 1 is a relative term which renders the claim indefinite. The term “relatively long term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of “relatively long-term fresh keeping storage” is, it is unclear what time periods would be considered “relatively long term fresh keeping storage”.
Claims 3 and 4 are rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation) in view of Benhamou et al. US 2008/0260876. 
Regarding claim 1, Gokmen teaches a solution for preventing development of microorganisms on fruits ([0009]), Gokmen discloses that the solution is antimicrobial (claim 1). Gokmen teaches that the solution consists of 1% ascorbic acid and 1% chitosan ([0015]). Gokmen teaches the composition is for preventing development of microorganisms and extending the shelf life of fruits ([0008], [0009]), and is therefore seen to be a blueberry fresh keeping agent for a relatively long-term fresh keeping storage (Fig. 1). Regarding the particular fruit being picked blueberries, as the blueberries are a fruit and would necessarily need to be picked to be packaged, Gokmen is seen to teach a fresh keeping agent suitable for picked blueberries. Further since fungus is a type of microorganism, the solution is for preventing development of microorganisms, the solution is seen to be an agent for inhibiting fungus on fruit such as picked blueberries.
Claim 1 differs from Gokmen in the recitation that the composition further includes 0.03%-0.1% of a Galla chinensis extract. 
Bae discloses the use of Galla Chinensis extract as an active ingredient for controlling plant diseases and discloses that Galla chinensis extract exhibits antibacterial activity and teaches use of Galla chinensis extract at a concentration of 1,000ppm or more (0.1%) (Google Patents Translation, Examples 1, 7). It would have been obvious to one of ordinary skill in the art to modify the composition of Gokmen to comprise 0.1% Galla chinensis extract as taught by Bae since both compositions are antibacterial compositions and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." (MPEP 2144.06.I). It is noted that Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries and inhibiting fruit fungus of blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2).
Regarding claim 1, claim 1 differs from Gokmen in view of Bae in the recitation that the fresh keeping agent specifically has a pH of 4.0-6.0.
Benhamou discloses an antifungal composition comprising a plant extract and chitosan and discloses that the pH of the composition can be adjusted to optimize its antifungal activity (e.g. longer lasting activity, more potent activity and/or extended shelf life) and teaches that a suitable pH for an antifungal composition for blueberries includes a pH of 5-6 (‘876, [0025], [0034]). It would have been obvious to one of ordinary skill in the art to modify the pH of the composition of Gokmen in view of Bae such that the fresh keeping agent specifically has a pH of 5.0-6.0, since Benhamou teaches that this was a suitable pH for an antifungal composition for blueberries and since Benhamou discloses that the pH of an antifungal composition can be adjusted to optimize its antifungal activity (e.g. longer lasting activity, more potent activity and/or extended shelf life). Further, since the product made obvious by Gokmen in view of Bae in view of Benhamou teaches the claimed composition, the product made obvious by Gokmen in view of Bae in view of Benhamou is seen to be capable of inhibiting Botrytis cinerea on picked blueberries
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation) in view of Benhamou et al. US 2008/0260876 in view of Shan CN 106561717 (Espacenet Translation) in view of Malnati Ramos et al. US 2020/0329743 in view of Rozenblat et al. US 2013/0323335.
Regarding claim 3, Gokmen in view of Bae in view of Benhamou discloses that Galla chinensis extract may be prepared using ethanol and concentrated under reduced pressure at a temperature less than 60 °C (‘781, Google Patents Translation, Pg. 3, lines 3-8) (USPTO Translation [0018]).
Claim 3 differs from Gokmen in view of Bae in view of Benhamou in the recitation that during preparation of the fresh keeping agent, a ratio of solid to liquid during ethanol extraction of Galla chinensis is 1:10 – 1:20 (W/V), that a mixture of galla chinensis and ethanol is ultrasonically treated for 0.5 to 2 hours, and a supernatant obtained after ultrasonic treatment and centrifugation treatment is rotationally evaporated under vacuum at temperature is no more than 60 °C. 
However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Nevertheless, Shan discloses preparing a Galla chinensis extract and discloses that a ratio of solid to liquid during the ethanol extraction is 1:10 (W/V) (‘717, Espacenet Translation [0021]) Shan teach performing extraction for 2 hours and filtering the extract and performing vacuum evaporation of the filtered extract at a temperature that is not more than 60 °C ([0022], [0046]). 
It would have been obvious to one of ordinary skill in the art to prepare the Galla chinensis extract with a ratio of solid to liquid during the ethanol extraction that is 1:10 (W/V) and filtering the extract and performing vacuum evaporation of the filtered extract at a temperature that is not more than 60 °C  as taught by Shan since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 3 differs from Gokmen in view of Bae in view of Benhamou in view of Shan in the recitation that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 to 2 hours. Claim 3 differs from Gokmen in view of Bae in view of Benhamou in view of Shah in the recitation that the vacuum evaporation is vacuum rotational evaporation, however Malnati Ramos teaches optimal extraction ([0001]) and teaches assisting solvent extraction of plant extracts with ultrasonic treatment of 10-40 minutes and teaches performing concentration of a plant extract with vacuum rotational evaporation ([0023], [0024]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae in view of Benhamou in view of Shan such that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 hours and the vacuum evaporation to be vacuum rotational evaporation as taught by Malnati Ramos since it has been held that applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness.
Claim 3 differs from Gokmen in view of Bae in view of Benhamou in view of Shan in view of Malnati Ramos in the recitation that a supernatant obtained after ultrasonic treatment and centrifugation treatment is subjected to the rotational vacuum evaporation treatment. 
Rozenblat discloses that plant extracts are typically made by placing a plant sample in a mortar along with a small quantity of liquid (e.g. organic solvent) grinding the sample thoroughly and when the plant sample is completely ground the plant extract is separated from the ground plant material via centrifugation, filtering, etc, and the collected liquid is further processed ([0214]). Thus Rozenblat teaches separating ground plant material from the plant extract using filtering or centrifugation ([0214]) it would have been obvious to one of ordinary skill in the art to substitute the filtering step of Gokmen in view of Bae in view of Benhamou in view of Shan in view of Malnati Ramos with a centrifugation step since it would have been obvious to one of ordinary skill in the art to substitute one know method of separation for another method of separation with a reasonable expectation of success (MPEP 2144.06.II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation) in view of Benhamou et al. US 2008/0260876 in view of Finan et al. US 2011/0190228.
Regarding claim 4, claim 4 differs from Gokmen in view of Bae in view of Benhamou in the recitation that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2%.
However, Bae discloses it was common to include a dispersing agent in a fresh keeping agent composition for plants (‘781, Google Patents Translation, Pg. 3, 9-11).
Finan discloses a sanitizing composition for fruit ([0001]) and discloses providing a dispersing agent (surfactant) in an amount between 0.1 and 20wt% and discloses a suitable surfactant includes tween 80 (polysorbate 80) ([0008],[0009], [0017]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae in view of Benhamou such that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2% as taught by Finan since it would have been obvious to select a known material based on its suitability for its intended use.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered, and Benhamou et al. US 2008/0260876 has been brought to teach the new limitation regarding pH of the fresh keeping agent. 
Applicant argues that Gokmen teaches an aqueous solution containing 1% chitosan and 1%-5% ascorbic acid, which is used for extending the shelf life of ready to eat fruit and/or vegetables and inhibiting microbial activity on the fruits and vegetables. Applicant argues that the aqueous solution in Gokmen is only used for ready to eat fruit mostly against pathogenic bacteria and does not involve picked fruits and its use for long term fresh keeping storage of picked fruits.
Gokmen as discussed above, teaches a solution for preventing development of microorganisms on fruits ([0009]), Gokmen discloses that the solution is antimicrobial (claim 1). Gokmen teaches that the solution consists of 1% ascorbic acid and 1% chitosan ([0015]). Gokmen teaches the composition is for preventing development of microorganisms and extending the shelf life of fruits, and is therefore seen to be a blueberry fresh keeping agent for a relatively long-term fresh keeping storage (Fig. 1). Regarding the particular fruit being picked blueberries, as the blueberries are a fruit and would necessarily need to be picked to be packaged, Gokmen is seen to teach a fresh keeping agent suitable for picked blueberries. Further since fungus is a type of microorganism, the solution is for preventing development of microorganisms, the solution is seen to be an agent for inhibiting fungus on fruit such as picked blueberries.
Applicant argues that Bae does not imply a composition containing a Galla chinensis extract at a concentration less than 0.1% and argues that Bae does not disclose a fresh keeping agent for long term fresh keeping storage.
This argument has not been found persuasive the claim recites that the Galla chinensis extract can be present in an amount of 0.1% and thus applicant’s argument that Bae does not teach a composition with less than 0.1% Galla chinensis extract is not commensurate in scope with the claims. In any case Bae discloses that to effectively prevent plant diseases galla chinensis can be diluted to a concentration of 500-10,000ppm, preferably 1,000-5,000 ppm (Bae ‘781, USPTO Translation [0022]). Therefore, Bae is seen to suggest galla chinensis can be used in amounts lower than 0.1%, such as 0.05% (500ppm). Bae discloses the use of Galla chinensis extract as an active ingredient for controlling plant diseases and discloses that Galla chinensis extract exhibits antibacterial activity and thus Bae is seen to teach a fresh keeping agent for long term fresh keeping storage (Bae ‘781, USPTO Translation [0054]).
Applicant argues that Bae teaches the composition as a plant disease control composition to control bacterial fruit blotch which is completely different from fungus control, especially against Botrytis cinerea and that a person skilled in the art would not be motivated to use the composition of Bae in Gokmen for controlling fungi, such as Botrytis cinerea. 
It is first noted that the claims are directed to a product that is a composition, not a method of using the composition and the product (composition) made obvious by the prior art need only be capable of being used for the intended purpose of the product as claimed. Since the product made obvious by Gokmen in view of Bae in view of Benhamou teaches the claimed composition, the product (claimed composition) made obvious by Gokmen in view of Bae in view of Benhamou is seen to be capable of inhibiting Botrytis cinerea on picked blueberries. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicant’s argument that Bae focuses on providing a composition with antibacterial activity to prevent plants from having bacterial fruit blotch caused by acidovorax avenae subsp.citruli in plant growth stages and does not provide a fresh keeping agent to kill fungi of Botrytis cinerea, Bae teaches the application of Galla chinensis extract for controlling plant diseases in general and for controlling plant disease such as fruit fungus (‘718, Google Patents translation, Pg. 2, last paragraph, claim 1, 2)., since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries and it would have been obvious to one of ordinary skill in the art to try and use the extract to control the fungus of blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP 2123.I,II). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Bae and Gokmen teach compositions that are antibacterial compositions and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06.I). It is noted that Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogelgsang US 2014/0182016 discloses controlling fungal phytopathogens using Galla chinensis preparations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792